Citation Nr: 0703457	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial  
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a). 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Entitlement to specially adapted housing is the only issue 
currently on appeal to the Board.  In a written submission 
dated and received in May 2006, the veteran effectively 
withdrew the issue of entitlement to a special home 
adaptation grant.  The claim was withdrawn when the request 
was received at the RO on May 9, 2005.  The withdrawal of the 
appeal is deemed a withdrawal of the January 2004 Notice of 
Disagreement and May 2004 Substantive Appeal.  See 38 C.F.R. 
§ 20.204 (2006).  The time period has elapsed for filing a 
new notice of disagreement with the November 2003 rating 
decision on the issue of entitlement to a special home 
adaptation grant.  38 C.F.R. § 20.204(c).  Additionally, the 
veteran has not indicated any desire to continue to appeal 
this issue, and the representative's subsequent listing of 
this issue in the informal hearing presentation as an issue 
on appeal has no effect on the previously withdrawn claim.  
Should the veteran, including through his representative, 
desire to file a new claim for special home adaptation grant, 
or have his December 2006 informal hearing presentation serve 
as a new claim, the veteran or his representative will need 
to do so in writing. 


FINDING OF FACT

The veteran has loss of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of a wheelchair. 




CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted 
housing have been met. 
38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R.  
§§ 3.102, 3.159, 3.809 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
December 2003, January 2004, and November 2005 satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the veteran of what evidence 
was needed to establish the benefits sought (specially 
adapted housing benefit), of what VA would do or had done, 
and what evidence he should provide, and informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim.  
An attachment to the April 2006 statement of the case also 
advised the veteran of the downstream question of effective 
date.  The veteran responded on three occasions that he did 
not have any additional evidence or argument to submit in 
support of his claim. 

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  The appellant 
has been afforded a meaningful opportunity to  participate 
effectively in the processing of the claim,  including by 
submission of statements and multiple arguments presented by 
the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Specially Adapted Housing

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to the loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1); 38 C.F.R. § 3.809(b)(1).   A 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing may also be provided if 
the veteran is entitled to compensation for permanent and 
total disability due to the loss or loss of use of one lower  
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(3); 
38 C.F.R. § 3.809(b)(3).   The  term "preclude locomotion" 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes  as a normal mode of 
locomotion, although occasional locomotion by other methods 
may be possible.  38 C.F.R. §  3.809(d).

The veteran contends that his service-connected left above-
the-knee amputation, in combination with complications from 
service-connected disabilities of hypertension, right 
peripheral vascular disease, coronary artery disease, and 
abdominal aortic aneurysm, have resulted in loss of one lower 
extremity (left above-the-knee amputation) together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of a wheelchair.  In support of his claim, 
the veteran has submitted multiple private physician 
statements to the effect that he has (service-connected) 
right lower extremity peripheral vascular disease that is 
severe in degree and that manifests edema, and that he is 
wheelchair bound, due primarily to service-connected left 
above-the-knee amputation.  

The private medical opinion evidence weighing in favor of the 
veteran's claim includes letters from J. Augustine, M.D., 
that the veteran's only mode of transportation (ambulation) 
is a wheelchair, which the veteran uses even inside his 
house; and that (non-service-connected) obesity has no 
bearing on the veteran's inability to ambulate.  Letters from 
A. Flatau, III, M.D., reflect that the veteran has difficulty 
ambulating because of the left "above-knee amputation and 
associated medical problems," is wheelchair bound, and needs 
a wheelchair for assistance to transfer as well as to 
mobilize.  Letters from R. G. Blackburn, M.D., reflect that 
the veteran "ambulates" in a wheelchair, and the veteran 
suffers from additional complications that are both service-
connected and non-service-connected, including severe 
(service-connected) vascular disease of the right lower 
extremity.  

A January 2005 VA (arteries, veins, and miscellaneous) 
examination report reflects a history of right lower 
extremity ulceration, and clinical findings that include 
constant numbness of the right thigh, right-sided edema, and 
decreased hair patterns on the right.  The examiner indicated 
that testing for claudication was not possible because of the 
fact the veteran was wheelchair bound.  A previous VA 
(hypertension) examination report in September 2004 reflects 
the finding that the veteran is wheelchair bound due to the 
(service-connected) left above-knee amputation.  

On the question of residuals of organic disease or injury, 
the Board also notes that the combined effect of the 
veteran's service-connected disabilities, which have been 
associated with service-connected hypertension, have rendered 
the veteran unemployable and in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) since May 1997.  

For these reasons, the Board finds that the weight of the 
competent evidence shows that the veteran has loss of one 
lower extremity (service-connected left above-knee 
amputation) together with residuals of organic disease or 
injury due to service-connected disabilities which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of a wheelchair.  Based on this 
evidence, the Board finds that the criteria for assistance in 
acquiring specially housing have been met.  38 U.S.C.A. §§ 
2101(a)(3), 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 
3.809(b)(3).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) is granted, subject to the criteria for 
the payment of monetary awards. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


